Citation Nr: 9932108	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-46 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1993, from 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This claim first came before the Board in March 1997.  It was 
remanded for a new psychiatric examination and 
reconsideration under new rating criteria.  All requested 
development has been completed.


FINDINGS OF FACT

1.  Service connection for an anxiety disorder was granted in 
March 1972.  The veteran is currently rated as 30 percent 
disabled.

2.  The veteran's anxiety disorder is currently manifested by 
base level anxiety with infrequent symptoms of panic, well 
controlled by medication.  He is currently employed as a full 
time school teacher.

3.  The veteran's hypertension was first diagnosed in 
November 1992, he was placed on medication in April 1993.

4.  There is no competent medical evidence or opinion which 
attributes the veteran's recently diagnosed hypertension with 
his long-standing anxiety disorder.

5.  Private medical evidence has been presented which 
indicates that the veteran's service connected anxiety 
disorder aggravates his separately arising hypertension.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for anxiety 
disorder, in excess of 30 percent, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4. 
130 Diagnostic Code 9400 (1999).

2.  The veteran's service connected anxiety aggravates his 
separately arising hypertension disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 30 percent disabling.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the anxiety disorder have been properly developed.  There is 
no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his anxiety disorder has worsened 
and warrants an increased disability rating.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Entitlement to service connection for anxiety disorder was 
granted via a rating decision of March 1972.  An evaluation 
of 10 percent was assigned.  This was increased to 30 percent 
in March 1978.  

The veteran contends, in essence, that his anxiety condition 
has worsened and that he is entitled to an increased rating.  
He specifically contends that his reduction in income, from 
$42,000 per year in 1987 to $39,000 in 1996 indicates that 
his social and industrial impairment is more than 
considerable, and his condition warrants an increase from the 
currently assigned 30 percent rating to a 50 percent rating.  
He further contends that he is now working only 6 hours per 
day, 10 months per year, and that this indicates that his 
employment is in a sheltered environment.  He has also stated 
that because of his disability he has had to give up 
employment outside his usual profession of teaching, and must 
now limit himself to one job.

VA outpatient treatment records, dated from May through 
August 1993, show the veteran was noted to have fairly 
persistent anxiety coupled with somatic concerns.  He was 
noted to at times have more severe, acute, attacks of anxiety 
which he described as "panic attacks", but which did not 
include all the typical symptoms.  On occasion he did report 
some episodes which sounded like real panic attacks.  He 
continued to miss some days at work despite being compliant 
with his medication.  He was seen approximately twice a 
month.  He was not suicidal or homicidal.

Private employment records, provided by the veteran in August 
1993, indicate that he took 14 days of sick leave during 
fiscal year 1993, 13 days in 1992, 11.5 days in 1991, and 7 
days in 1990.  

The report of a VA examination, conducted in October 1993, 
shows the veteran reporting employment as a social studies 
teacher for 8th and 9th grade, as an insurance salesman, and 
as a part time builder.  He complained of attacks of anxiety 
related to his fear of having a heart attack.  Eye contact 
was good.  Speech was logical and goal directed.  There was 
no psychomotor abnormality.  Affect was constricted and 
anxious.  There was no suicidal or homicidal ideation and no 
formal thought disorder.  Short term memory was impaired, 2/3 
objects recalled after five minutes.  His intelligence was 
average, insight and judgement were fair.  The diagnosis was 
panic disorder without agoraphobia, moderate.

Private medical records, of Dr. Hedberg, dated in August 
1994, show that he placed the veteran on total disability on 
June 18, 1994.  In an accompanying statement the veteran 
reported that this period of disability ended on September 6, 
1994. 

The veteran has submitted a statement from a high school 
athletic director to the effect that he was offered coaching 
positions which he then refused to accept, due to his anxiety 
disorder.  Records from Peninsula Medical Associates, dated 
from October 1995 to February 1997 show no care for the 
veteran's anxiety disorder.  

VA outpatient treatment reports, dated between April 1995, 
and June 1997, show the veteran continuing to receive 
treatment on a monthly basis.  Notes from June 1995 show him 
with anxiety with symptoms of excessive worry, obsessional 
ruminations, tension headaches, chest pain, and somatic pre-
occupation.  He reported no spontaneous panic attacks, but an 
increase in symptoms if he is noncompliant with medication.  
Notes from October 1995 show him reporting 2-3 episodes of 
limited symptom panic, with spontaneous dread, nausea, 
tremor, and sweating usually related to missed medication.  
He was at work full time.  The diagnosis was generalized 
anxiety disorder with panic attacks.  

Notes from November 1995 show him reporting that his panic 
attacks have decreased to 15 minutes duration occurring 1-2 
times per month.  Records from January 1996 show the veteran 
reporting that he enjoyed his Christmas vacation, kept 
active, and socialized with relatives.  He reported no panic 
attacks, but occasional headaches and periods of anxiety in 
between doses of Ativan when he forgot to take it as 
prescribed.  Records from March 1996 also show a report of no 
panic attacks.  Diagnosis was anxiety disorder and atypical 
panic disorder.  Records from April 1996 show a report of no 
panic attacks despite less than total compliance with 
medication.  He was noted to be less anxious and more 
optimistic and related that things were going well at work.

Psychological assessment, dated in May 1996, shows the 
veteran reporting that he has had severe panic attacks at 
times, and that he now has relatively mild panic attacks.  He 
stated that these attacks never occurred when he is active.  
His test results were consistent with his diagnosed anxiety 
and panic disorders.  Notes from August 1996 show the veteran 
evaluated as stable and making progress.  He reported no 
panic attacks, but still experienced periods of anxiety 
limited to periods in which he forgets his medication.  Notes 
from September 1996 show the veteran continuing to deny panic 
attacks, but reporting increased anxiety in the morning due 
to work.  He was evaluated as stable.  Records from December 
1996 show the veteran enjoyed his Christmas vacation.  He 
stated he was handling stress at work without any problems.  
He was sleeping well and reported no panic attacks.

The Board notes the veteran's testimony at his personal 
hearing, conducted in January 1997.  He stated that he is 
currently taking Xanax, about 4 1/2 tablets per day, sometimes 
more.  He reported that he is a school teacher and works 
about 10 months per year.  He stated that he was previously 
working as many as three jobs.  He was a part-time life 
insurance agent for 10-14 years, and built homes during the 
summer.  He also coached in addition to teaching.  He stated 
that he believed that he had to give up his secondary 
employment because of his neurosis.  He stated that his panic 
disorder makes it difficult for him to go out to dinner or to 
the movies with his wife.  He reported that on one occasion 
he had a panic attack while coaching a basketball game and 
had to leave.  He stated that at times he had to leave the 
classroom because of panic symptoms.  He reported that he 
currently works six hours per day.  He considers his current 
employment to be sheltered.  He stated he teaches "at risk" 
high school students between the ages of 15 and 18.  

Records from February 1997 show the veteran reporting one 
limited system panic attack caused by missing his Xanax for 
an afternoon.  After he took his medication the symptoms were 
relieved.  He was evaluated as generally stable with anxiety 
and panic attacks well controlled with medications.  Notes 
from March 1997 show the veteran doing well.  He reported no 
panic attacks although he was not taking his medication 
exactly as prescribed.  He was evaluated as stable without 
panic attacks.  Reports from April 1997 show the veteran 
reporting considerable stress in the past few weeks with 
occasional periods of insomnia and some panic, but no full 
blown episodes.  He complained of some memory problems 
despite neuropsychological testing which ruled out organic or 
cognitive impairment and indicated it was secondary to 
affective disorder. 

Notes from May 1997 show the veteran reporting increased 
anxiety at school, sometimes necessitating taking medication 
early.  He reported that he occasionally woke up anxious at 
night, especially when he forgot to take full dose of 
medication that day.  Notes from June 1997 show him reporting 
difficulty sleeping for the past few days.  He was evaluated 
as moderately anxious at school with no panic attacks.

The report of a VA examination, conducted in March 1998, 
shows the veteran reporting general anxiety during waking 
hours, which in the past had been punctuated by episodes of 
extreme panic associated with thoughts or ideas that he would 
die.  He reported that Xanax is about 60% effective in 
treating his symptoms.  He stated that he continues to have 
baseline anxiety and panic attacks, but that both are much 
improved.  He stated that his panic attacks are much less 
severe than they were and are now associated with a feeling 
of tingling, chest tightness, and chill.  He reported attacks 
such as this once or twice a month.  He complained of trouble 
maintaining focus and with his working memory, but that 
otherwise he is doing fair work.

Mental status examination showed he was alert and fully 
oriented.  He maintained good eye contact.  He moved and 
spoke somewhat slowly.  His attention was fair and 
concentration was impaired.  He went quite slowly with serial 
sevens and made several errors without being apparently 
aware.  His memory appeared fair.  His thought process was 
significantly slowed when he was asked to answer direct and 
specific questions, otherwise he was quite tangential and 
easily distracted.   He was overly descriptive and needed 
frequent redirection during the open ended portion of the 
examination.  He did not report psychotic symptoms.  His mood 
was good.  Affect appeared relatively constricted, but 
generally friendly.  He admitted to suicidal thoughts at 
times, but minimized and failed to elaborate upon them.  His 
insight was partial and his judgement was fair.

The examiner commented that there was impairment of thought 
process and communication in the form of being distracted and 
tangential and overinclusive.  He denied delusion or 
hallucinations.  He denied inappropriate behavior.  He 
admitted to suicidal thoughts, but did not voice plan or 
intent.  There was no demonstrated memory loss but he 
reported frequent memory problems.  There was no report of 
obsessive or ritualistic behavior.  Rate of speech was slowed 
and flow was normal.  He reported panic attacks on a monthly 
basis of moderate severity.  He reported good mood, but 
baseline anxiety.  He denied impaired impulse control.  He 
stated that his sleep was somewhat erratic.  

Psychological testing was reviewed from March 1997.  It 
showed some disparity in the verbal memory capacity which was 
in the average range, but much less proficient than expected 
as compared to his issue of spatial memory.  It was 
determined that this was significant and most likely related 
to emotional factors.  The examiner noted that these kinds of 
findings are sometimes seen when people are taking short-term 
Benzodiazepines such as Xanax.  The diagnosis was generalized 
anxiety disorder with a concurrent history of panic episodes 
and major depression by history.  His Global Assessment of 
Functioning (GAF) was estimated to be 60.  

The report of an April 1999 psychiatric examination, in which 
the veteran was referred to a private psychiatrist, shows him 
reporting medication consisting of 1 mg of Xanax five times 
per day.  He stated that he functions as a full time school 
teacher, but that through the years he has given up aspects 
of his job due to feeling anxious or panicky.  He enjoyed 
coaching but found it stressful and had to give it up.  He 
reported a considerable amount of resentment due to the fact 
that he had the opportunity to play professional baseball, 
but was drafted instead.  The Board notes that the veteran's 
DD 214 indicates that he voluntarily enlisted for four years 
in the Air Force and was not inducted.  

Mental status examination showed he was pleasant and 
cooperative.  He was able to relate in a logical and coherent 
fashion.  Associations were intact.  There was no evidence of 
any thought disorder or psychotic process.  His affect was 
variable.  Initially he was somewhat guarded, however, this 
subsided rapidly as the interview progressed and he became 
more open and spontaneous.  The underlying mood was of some 
anxiety with easy agitation.  There were some ideas of 
reference directed toward various personnel in the VA system.  
He denied hallucinations.  Fund of knowledge and information 
was adequate.  He was oriented time three.  There was no 
memory deficit for past memory but some memory deficit, 
according to the veteran, for recent memory particularly when 
he is feeling under some pressure.  This was not apparent on 
evaluation.  He was able to subtract serial sevens and 
interpreted proverbs flexibly.  The diagnostic impression was 
generalized anxiety disorder with intermittent panic 
disorder.  GAF was estimated to be 55-60.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant must be applied, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  Inasmuch as 
Congress neither provided otherwise nor permitted the 
Secretary to do otherwise with regard to the schedular rating 
criteria for evaluating psychoneurotic disorders, the Board 
must apply whichever schedular criteria, as between those in 
effect prior to November 7, 1996, and those effective on that 
date, are more favorable to the appellant because his claim 
was filed before the schedular criteria were changed.  In 
this case, the Board finds that the veteran's disability most 
closely resembles the criteria for a 30 percent rating under 
the old rating schedule.  He does not meet the criteria for a 
50 percent rating under either schedule; therefore, neither 
is more favorable to him.

The severity of generalized anxiety disorder is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in Diagnostic Code 9204 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).  Under 
these criteria, a 70 percent rating contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating would be appropriate if the disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The 30 percent rating currently assigned the veteran for his 
anxiety disorder contemplates a level of severity that is 
productive of occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (1999).

Under the rating schedule for psychiatric disorders in effect 
prior to November 7, 1996, a 30 percent rating was indicated 
by definite industrial impairment, caused by symptoms 
resulting in reduction of initiative, flexibility, 
efficiency, and reliability.  A 50 percent rating was 
assigned when the ability to establish effective 
relationships with others is considerably impaired, and the 
symptoms result in considerable industrial impairment.  A 70 
percent rating is assigned for severe impairment.

The objective medical evidence of record indicates that the 
veteran continues to experience baseline anxiety, punctuated 
by infrequent attacks of panic which do not display the usual 
symptoms of full blown panic attacks.  Recent records of 
treatment indicate that the veteran's disorder is well 
controlled by medication and that he experiences 
exacerbations when he is noncompliant or when he experiences 
unusually high job stress.  He continues to be gainfully 
employed as a full time high school teacher.  

The Board concludes that the evidence does not show 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the veteran reports panic attacks 
these are shown by the record to be infrequent and well 
controlled by medication.  He also experiences some 
impairment of short term memory and difficulty concentrating, 
however, the evidence indicates that the severity of these 
symptoms is far below that contemplated in the 50 percent 
evaluation, i.e., there is no evidence that he retains only 
highly learned material, or forgets to complete tasks.  He is 
not shown to have any difficulty in establishing and 
maintaining effective work and social relationships.  There 
is no indication in the record that he has any difficulty 
with his social relationships with family or friends, and he 
has reported that he has been approached on numerous 
occasions to apply for coaching positions and positions of 
increased responsibility at work.

The Board finds that the veteran's symptomatology also does 
not meet the criteria for a 50 percent evaluation under the 
old rating criteria.  The objective evidence of record 
clearly indicates that his symptomatology more closely 
resembles a definite rather than considerable industrial 
impairment.  He has maintained full employment throughout his 
adult lifetime.  Although he has now limited himself to a 
single full time occupation, without additional part-time or 
seasonal employment to supplement his income, the Board does 
not find that the inability to successfully maintain such 
employment indicates a considerable industrial impairment.


2.  Entitlement to service connection for hypertension, 
claimed as secondary to anxiety disorder.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

A review of the veteran's service medical records reveals one 
finding of high blood pressure, on September 12, 1968.  His 
blood pressure was recorded at 138/100.  He was rechecked the 
next day and had a reading of 130/70, followed by a reading 
of 134/80 on September 26, 1968.  He was not given 
medication.  The problem was attributed to obesity.  He 
weighed 223 pounds at the time.  It is noted that his planned 
weight was 185 pounds.  On discharge, in July 1970, his blood 
pressure was 126/70.  This one elevated reading is not shown 
to be related to his diagnosis, some 22 years later, of 
chronic hypertension.

Service medical records also indicate that the veteran was 
treated for an anxiety disorder.  Service connection for an 
anxiety disorder was granted via a rating decision of March 
1972.  An evaluation of 10 percent disabling was assigned.  
That rating was increased to 30 percent by a rating decision 
of March 1978.

The veteran testified at his hearing, conducted in January 
1997, that his hypertension is related to his anxiety 
disorder.  He speculated that the anxiety disorder has caused 
the hypertension.  He stated that a Dr. Smith told him that 
the two conditions are definitely related.  He also presented 
copies of a study on the subject of hypertension, and a copy 
of a rating decision which granted service connection 
secondary to hypertension.

The Board notes records from the Sentara hospital, dated 
between September 1992, and May 1993.  These records show the 
veteran diagnosed by Dr. Smith as having borderline 
hypertension and stress reaction, in September 1992.  In 
November 1992, a final diagnosis of hypertension was entered.  
The veteran was placed on medication in April 1993.  These 
records do not show an opinion, by Dr. Smith or any medical 
professional, which describes a relationship between the 
veteran's hypertension and his anxiety disorder.  They are 
merely entered as dual diagnoses.

VA Mental Hygiene Clinic outpatient treatment reports, dated 
in May 1993, show the veteran somatically focused and 
concerned about weight gain and the effects on his blood 
pressure.

The Board notes the copy of a rating decision, from the RO in 
Los Angeles, California, dated in September 1994, which 
granted secondary service connection for hypertension.  
Although rating decisions promulgated by the RO's have no 
precedential value, the Board will nonetheless discuss this 
evidence.  In this rating decision an examiner stated that 
the veteran had essential labile, or frequently changing, 
hypertension.  The examiner stated that the observations of 
lability strongly suggested that his psychological state was 
a factor and determinant of his blood pressure level.  The 
veteran described in this rating decision was service 
connected for PTSD, at 30 percent.  He had been held as a 
prisoner of war during WWII.

This decision can be seen to be extremely fact specific, and 
does not indicate a trend toward secondary service connection 
for hypertension in veterans with psychiatric disorders, as 
was suggested by the veteran's representative.  The facts in 
this case are different.  The veteran has not been diagnosed 
with labile hypertension.  No examiner has rendered an 
opinion that his hypertension is linked to his anxiety 
disorder, or that his blood pressure changes as a result of 
his psychological state.

The Board notes the Framingham study submitted by the 
veteran.  This study claims to show a link between anxiety 
levels in middle aged men and their later development of 
hypertension.  This study shows that research is being 
conducted in the area of a possible relationship between 
anxiety and hypertension.  It has not been specifically 
related to the veteran's diagnosis by any competent medical 
professional.

Private medical records from Dr. Smith, dated in April 1997 
show a statement that anxiety and stress are not causes of 
hypertension, but they are risk factors.  The doctor went on 
to state that the combination made the veteran's hypertension 
difficult to control.

None of the medical reports indicate that anxiety causes the 
veteran's hypertension.  That is, there is no competent 
evidence that the veteran's hypertension is proximately due 
to or the result of the service connected mental disorder.  
Nevertheless, the basic law providing compensation benefits 
may provide compensation for any additional industrial 
impairment of a nonservice-connected disability due to a 
service-connected disability.  38 U.S.C.A. § 1110, 1131 (West 
1991).  See Allen v. Brown, 7 Vet. App. 439 (1995).

In Allen, the Court discussed its interpretation of the law 
in both Tobin v.  Derwinski, 2 Vet. App. 34 (1991), and 
Leopoldo v. Brown, 4 Vet. App. 216 (1993).  The Court opined 
that entitlement to service connection for aggravation of a 
non-service-connected condition by a service-connected 
condition and service connection on a secondary basis under 
38 C.F.R. § 3.310 "rests upon" or are "controlled by" the 
meaning of "disability" in 38 U.S.C. § 1110.  In this 
regard, the Court discussed two possible interpretations of 
"disability" which differ on the basis of whether the 
service-connected condition: (1) must cause another condition 
(under 38 U.S.C. § 1701(1)), or (2) must cause or aggravate 
another condition (under 38 U.S.C. Chapter 11, specifically, 
§ 1110).

The Court concluded that the interpretation announced in 
Tobin is the correct standard to be applied.  The Court held 
that the term "disability" as used in § 1110 refers to 
"impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Pursuant to § 
1110 and § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

In conclusion the Board finds that, although the veteran's 
claim that his hypertension is related causally to his 
anxiety disorder is not supported by the objective medical 
evidence of record, the evidence does show that this disorder 
is aggravated by his anxiety.  The opinion of Dr. Smith notes 
that anxiety is a risk factor for hypertension.  As a risk 
factor it tends to aggravate the hypertension which arose as 
a disorder independent of the service connected anxiety.  The 
Board concludes that case law on this subject supports the 
veteran's claim to service connection for hypertension based 
on aggravation rather than causality.  


ORDER

Entitlement to an increased evaluation for anxiety disorder 
is denied.

Entitlement to service connection for hypertension is 
granted.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

